Citation Nr: 1416441	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-14 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a skin disability.

2. Entitlement to service connection for residuals of a traumatic brain injury (TBI).

3. Whether new and material evidence has been received with respect to the claim of service connection for toenail fungus.

4. Whether new and material evidence has been received with respect to the claim of service connection for hypertension.

5. Whether new and material evidence has been received with respect to the claim of service connection for hearing loss.

6. Whether an August 2009 RO denial of service connection for toenail fungus should be revised or reversed on the basis of clear an unmistakable error (CUE).

7. Entitlement to service connection for toenail fungus.

8. Entitlement to service connection for hypertension.

9. Entitlement to service connection for hearing loss.  

10. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Esquire


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from ratings decisions issued in September 2010 and September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran and his wife testified in a video-conference hearing before the undersigned in March 2013.  A transcript of that hearing has been reviewed prior to the decision.

Although the Veteran only raised a claim of PTSD, the record contains medical evidence of anxiety and depression, as well.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).

The issues of entitlement to service connection for asbestos exposure and uranium exposure have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of finality of the prior denial of the claims of service connection for hearing loss, hypertension, and toenail fungus, whether there was CUE in the denial of service connection for toenail fungus, and entitlement to service connection for hypertension, hearing loss, toenail fungus, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The evidence of record is at least in equipoise as to whether the Veteran's skin disability is related to his active service.

2.  The evidence of record is at least in equipoise as to whether the residuals of the Veteran's TBI are related to his active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a skin disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2. The criteria for service connection for residuals of a TBI have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board decision either grants or remands all of the Veteran's claims, there is no possible prejudice and consideration of compliance with VCAA is not necessary.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The Veteran is competent to provide evidence of symptoms observable by his senses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board also finds him credible as his statements have been detailed, internally consistent, and consistent with other evidence of record.

The evidence satisfies the criteria of service connection for a skin disability and residuals of a TBI.  See 38 C.F.R. § 3.303(a).

The Veteran has a current skin disability.  He reported having a rash on his arms and torso.  See Board Hearing March 2013.  Private Doctor JWE diagnosed tinea versicolor skin dermatitis.  See Private Opinion March 2011.  The Veteran reported being exposed to chemicals during service in Iraq and sweating due to the climate and the heavy gear he wore.  See Private Opinion March 2011.

The Veteran observed his skin condition around the time he returned from Iraq and has suffered from the condition since that time.  See Board Hearing March 2013.  The Veteran treats the skin condition with topical creams but the condition returns after treatment ceases.  See id.  Private Doctor JWE opined that the full body armor and hot environment in Iraq caused the Veteran to develop the skin condition in the areas where he was perspiring most on his body.  See Private Opinion March 2011.  No VA opinion was obtained with respect to the skin condition.  Therefore, the Veteran's statements of continuous symptoms and the positive medical opinion on etiology prove a causal connection to service.  

The Veteran has residual symptoms of a TBI.  He and his wife reported difficulty with memory, concentration, and occasional difficulty with directions; he relies on notes and written reminders.  Board Hearing March 2013.  The private doctor observed that the Veteran had difficulty concentrating, thinking, and planning and short-term memory impairment.  See Private Opinion March 2011.    

The Veteran was involved in three improvised explosive device (IED) incidents in Iraq.  See Board Hearing March 2013; Statement from REW.  He reported experiencing a graying out sensation where he had trouble regaining his senses after the explosions.  See Board Hearing.  The Veteran was involved in combat.  See Form DD 214.  As such, his reports are sufficient to prove the IED events as they are consistent with the circumstances of combat in Iraq.  See 38 C.F.R. § 3.304(f)(2).

The evidence supports that the Veteran's current symptoms are related to the TBI he suffered during the IED incidents.  The private doctor noted that the Veteran has had multiple concussions.  See Private Opinion March 2011.  The private doctor concluded that the Veteran's symptoms are due to organic brain damage from service.  See id.  The Veteran's wife noticed changes in the Veteran's functioning from before and after active service.  See Board Hearing March 2013.  The VA examination, finding no current diagnosis of TBI, is less probative.  The VA examiner relied heavily on diagnostic tests for motor skills and mental state and did not appear to conduct in-depth interviews with the Veteran or his family for current symptoms.  See VA Examination August 2010.  The private doctor pointed out that these diagnostic tests are designed to diagnose other disabilities, such as Alzheimer's, and diagnosis of TBI is generally done with a combination of testing and interview.  See Private Opinion March 2011.  As such, the weight of the evidence is in favor of finding a causal connection between the Veteran's current symptoms and his active service.   
    
The preponderance of the evidence is in favor of service connection for a skin disability and residuals of a TBI.  See 38 C.F.R. § 3.303(a).


ORDER

Service connection for skin disability is granted.

Service connection for residuals of a TBI is granted.


REMAND

VA should provide examinations for the claims of service connection for an acquired psychiatric disorder and hypertension.  The Veteran has presented evidence and diagnoses for PTSD, anxiety, and depression, he experienced stressor events related to his combat service, and the private opinion has given evidence of a causal relationship such that an additional examination and opinion are necessary.  Additionally, the Veteran has hypertension and the private opinion related his hypertension to stress during service and current stress from his psychiatric condition prompting the need for an examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

VA should also make additional attempts and document efforts to obtain the Veteran's service treatment records.  As the existence of service department records can affect the effective date of an award of service connection for hypertension, toenail fungus, and hearing loss, if granted, and render the claim of CUE moot, these issues are also remanded.  See 38 C.F.R. § 3.156(c).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's service treatment records.  Searches for federal records should continue until it is established that the records do not exist or that further searches would be futile.  Any negative search result should be noted in the record and communicated to the Veteran.

2. Request from the Veteran contact information and waivers for any private treatment pertinent to his claims.  Make all reasonable attempts to obtain and associate with the claims file any identified records.  If records cannot be obtained, notify the Veteran and offer him an opportunity to provide the records.

3. After completing the above tasks, schedule the Veteran for a VA examination and forward the claims file to the examiner for an opinion on the Veteran's mental health.  The examiner should provide answers to the following

a. Does the Veteran have PTSD?  If you disagree with private diagnoses, provide a detailed rationale utilizing the DSM-IV criteria.

b. Is the Veteran's psychiatric disability (to include diagnosis for anxiety) at least as likely as not related to his service?

Take note of the Veteran's and his wife's reports of symptoms and treatment, as well as, private treatment and opinions.  

If the examiner dismisses any opinions or statements as less probative, he/she should explain the rationale for doing so.  If an opinion cannot be offered without resort to speculation, Court cases require the examiner to state whether the inability is due to the lack of scientific or medical knowledge or the lack of evidence.

4. Schedule the Veteran for a VA examination and forward the claims file to the examiner for an opinion on the Veteran's hypertension.  The examiner should provide answers to the following:

a. Is the Veteran's hypertension at least as likely as not related to his service, including stress he experienced during service?

b. Is the Veteran's hypertention at least as likely as not caused by any psychiatric disability he has?

c. Is the Veteran's hypertension at least as likely as not aggravated beyond the natural progression by any psychiatric disability he has?

If aggravation is found, please provide a base line level of disability and a level of disability after aggravation.

The examiner must provide reasons for each opinion that take into account the Veteran's reports of symptoms and treatment.  Such reports cannot be rejected merely because there is an absence of supporting clinical evidence.  

If an opinion cannot be offered without resort to speculation, Court cases require the examiner to state whether the inability is due to the lack of scientific knowledge or the lack of evidence

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


